Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim is allowable because the prior art fails to teach a method comprising: operatively coupling a proximal pivot point of a connecting linkage to a crank pivot; securing the crank pivot to a crank at a position away from the central axis of the crank, the crank configured to impart rotational motion to the crank pivot and the crank pivot configured to rotate with respect to the connecting linkage or the crank; operatively coupling a distal pivot point of the connecting linkage to a slide pivot; securing the slide pivot to a sliding carriage, the sliding carriage configured to travel in a linear path and the slide pivot configured to rotate with respect to the connecting linkage or the sliding carriage; and attaching a holder to the connecting linkage, the holder configured to hold a sample vial such that rotation of the crank causes at least a portion of the holder to undergo a combination of rotational and linear motion as set forth in claim 1.
Stitt et al. teaches a sample 25, linkage 34, sliding carriage 38, holder 40 and a crack (see Fig. 6).  However, Stitt et al. fails to teach the above limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724